            Case 5:14-cv-00665-F Document 280 Filed 02/12/19 Page 1 of 3
Appellate Case: 19-6002 Document: 010110123388 Date Filed: 02/08/2019 Page: 1
                                                                            FILED
                                                               United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                    Tenth Circuit

                              FOR THE TENTH CIRCUIT                   February 8, 2019
                          _________________________________
                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
   RICHARD E. GLOSSIP; AMES A.
   CODDINGTON; BENJAMIN R. COLE,
   by and through his next friend Robert S.
   Jackson; CARLOS CUESTA-
   RODRIGUEZ; NICHOLAS
   ALEXANDER DAVIS; RICHARD S.
   FAIRCHILD; JOHN M. GRANT;
   WENDELL A. GRISSOM; MARLON D.
   HARMON; RAYMOND E. JOHNSON;
   EMMANUEL A. LITTLEJOHN; JAMES
   D. PAVATT; KENDRICK A. SIMPSON;
   KEVIN R. UNDERWOOD; BRENDA E.
   ANDREW; SHELTON D. JACKSON;
   PHILLIP D. HANCOCK; JULIUS D.
   JONES; ALFRED B. MITCHELL;
   TREMANE WOOD,

         Plaintiffs - Appellees,

   v.                                                    No. 19-6002
                                                  (D.C. No. 5:14-CV-00665-F)
   KEVIN J. GROSS; MICHAEL W.                            (W.D. Okla.)
   ROACH; JOHN T. HOLDER; GENE
   HAYNES; FRAZIER HENKE; DIANNE
   OWENS; ADAM LUCK; JOE M.
   ALLBAUGH; MIKE CARPENTER,
   Warden Oklahoma State Penitentiary;
   LAURA PITTMAN, Warden, Associate
   Director of Field Operations; DAVID
   PARKER, Division Manager of East
   Institutions; GREG WILLIAMS, Division
   Manager of West Institutions; H-UNIT
   SECTION CHIEF; IV TEAM LEADER;
   IV TEAM MEMBERS#1-10; SPECIAL
   OPERATIONS TEAM LEADER;
   SPECIAL OPERATIONS TEAM
   MEMBERS #1-10,
            Case 5:14-cv-00665-F Document 280 Filed 02/12/19 Page 2 of 3
Appellate Case: 19-6002 Document: 010110123388 Date Filed: 02/08/2019 Page: 2



          Defendants - Appellees.

   ------------------------------

   WADE LAY,

          Movant - Appellant.
                         _________________________________

                                           ORDER
                              _________________________________

         On January 30, 2019, this court entered an order: (1) acknowledging receipt from

  appellant Wade Lay of a letter stating “[t]here is no possible scenario I can imagine that

  would compel [sic] me to approach this Tenth Circuit Court on appeal. . . .”; and

  (2) advising Mr. Lay that it would construe that letter as a motion for voluntary dismissal

  unless he provided written notification that he wished to continue pursuing this appeal.

  This matter is now before the court on two additional letters from Mr. Lay, each

  confirming that he does not wish to continue pursuing this appeal. [See Letter re this

  court’s 1/7/19 letter, stating: “I would not even briefly consider approaching this appeals

  court . . . .”; Letter re this court’s deficiency notice to appellees’ counsel, stating: “Please

  cease and desist this communication and civil action.”].

         Upon consideration, the court construes Mr. Lay’s three letters collectively as a




                                                     2
            Case 5:14-cv-00665-F Document 280 Filed 02/12/19 Page 3 of 3
Appellate Case: 19-6002 Document: 010110123388 Date Filed: 02/08/2019 Page: 3



  motion to voluntarily dismiss the appeal, grants that motion, and dismisses this appeal.

         A copy of this order shall stand as and for the mandate of the court.


                                               Entered for the Court
                                               ELISABETH A. SHUMAKER, Clerk



                                               by: Lisa A. Lee
                                                   Counsel to the Clerk




                                                  3
